     Case 20-30149         Doc 449     Filed 07/08/20 Entered 07/08/20 15:18:33                     Desc Letter w/
                                      Order Approving Disc Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA


401 West Trade Street                                                                              100 Otis Street
                                                    Steven T. Salata
Charlotte, N.C. 28202                                                                              Room 106
                                                    Clerk of Court                                 Asheville, N.C. 28801

                                                       July 8, 2020

Hillary B. Crabtree
Moore & Van Allen PLLC
100 N. Tryon Street, Suite 4700
Charlotte, NC 28202−4003

In Re:      Debtor(s): SD−Charlotte, LLC
            Case No. 20−30149
            Preparation for Chapter 11 Confirmation Hearing


Dear Sir/Madame:

The following are some instructions for the voting and confirmation of plans.

     1. BALLOTS. Ballots should be mailed only to creditors who are qualified under § 1126(a) to vote. This
        requires the debtor's attorney to screen the court's mailing matrix to delete any names that are ineligible. After
        the mailing of the ballots, the debtor's attorney must file a certificate of service with the court within three (3)
        days listing the names and addresses of creditors to whom ballots were actually sent.


     2. TABULATION OF BALLOTS. Ballots are to be tabulated by the plan proponent pursuant to Local Rule
        3018−1.


     3. CONFIRMATION HEARING. The confirmation hearing is an evidentiary hearing, and the debtor's
        attorney must appear at the confirmation hearing prepared to prove that the requirements of § 1129 have been
        satisfied. Regardless of the vote tabulation, a plan cannot be confirmed without a record being made from
        which the court can find that all of the necessary elements for confirmation are present.




                                                                                   Very truly yours,


                                                                                   Steven T. Salata
                                                                                   Clerk of Court
     Case 20-30149             Doc 449      Filed 07/08/20 Entered 07/08/20 15:18:33                         Desc Letter w/
                                           Order Approving Disc Page 2 of 2

                                         UNITED STATES BANKRUPTCY COURT
                                            Western District of North Carolina
                                                   Charlotte Division

                                                         Case No. 20−30149
                                                             Chapter 11




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      SD−Charlotte, LLC
      131 East Lincoln Avenue
      Suite C
      Fort Collins, CO 80524
      Social Security No.:
      Debtor EIN:
      82−3487237




                                            REPORTING OF VOTING
                                         ON PLAN OF REORGANIZATION


The above−named debtor, by and through the undersigned counsel, respectfully submits the following as a report of
the ballots received for each class of creditors and interests entitled to vote and included in the plan:


Class                             Creditor Name                      Amount of Claim                  Vote




                                                                     Number                           Amount

Class Summary:                    Total Acceptances

                                  Total Rejections

                                  Total Did Not Vote

               (Repeat for each class)


From the foregoing, it is respectfully submitted that the debtor has received the requisite acceptances for confirmation
of its Chapter 11 plan.


                                                                    SIGNED:          ___________________________
                                                                    DATE:            ___________________________
